Citation Nr: 0409995	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for residuals of the veteran's 
meniscectomy, chondroplasty, high tibial osteotomy, unicondylar 
arthroplasty, right knee, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1974 to July 
1976. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
increased evaluation of the veteran's chondromalacia, right knee, 
from 10 percent to 20 percent, effective June 24, 1998.

In September 2000, the Board remanded the case to the RO for 
further development, including obtaining additional medical 
records and for a new VA orthopedic examination of the right knee.  

In May 2003, the Board granted an increased rating of 30 percent 
for service-connected derangement of the right knee, with a 
separate additional 10 percent rating for arthritis with 
limitation of motion, for the period from preceding August 21, 
1998; and from May 1, 2000, to December 4, 2000.  The Board denied 
a rating in excess of 30 percent for service-connected residuals 
of chondromalacia, with a separate additional 10 percent rating 
for arthritis with limitation of motion, for the period on and 
after February 1, 2002.  The Board also remanded the case to 
determine whether it should be submitted to VA's Under Secretary 
for Benefits or the Director, Compensation and Pension Service for 
approval of an extraschedular evaluation regarding the veteran's 
right knee disability.

As part of the May 2003 Board remand, the RO was advised that the 
veteran sought service connection for a left knee and right hip 
disability, claimed as secondary to his service-connected 
residuals of chondromalacia of the right knee, with arthritis of 
the right knee and limitation of motion.  It does not appear that 
the RO has adjudicated these claims.  These issues are again 
referred to the RO for immediate consideration.  




REMAND

For the reasons set forth below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.

New evidence, consisting of the veteran's statement dated March 4, 
2004 and a surgical operative report from Dr. N. B. dated October 
14, 2003, has been added to the record without a waiver of the 
RO's review.  In light of this new evidence, the case must be 
REMANDED for the RO's review of this evidence and for 
re-adjudication of the veteran's claim for an extraschedular 
rating regarding his right knee disability.

To ensure full compliance with due process requirements afforded 
the veteran, the case is hereby REMANDED to the RO for the 
following development:

1. The RO should review the new evidence added to the
record in March 2004.  This new evidence consists of a Statement 
in Support of the Claim dated March 4, 2004, and a surgical 
operative report from Dr. N. B. dated October 14, 2003.  

2.   Following a complete review of the new evidence above, the RO 
should re-adjudicate the veteran's claim of entitlement to an 
increased rating for residuals of the his meniscectomy, 
chondroplasty, high tibial osteotomy, unicondylar arthroplasty, 
right knee, currently evaluated as 30 percent disabling.  In the 
event that the claim is not resolved to the satisfaction of the 
veteran, he should be furnished a Supplemental Statement of the 
Case regarding 
entitlement to an extraschedular rating for residuals of the his 
meniscectomy, chondroplasty, high tibial osteotomy, 


unicondylar arthroplasty, right knee, currently evaluated as 30 
percent disabling, which includes a summary of the 
additional evidence submitted, any additional applicable laws and 
regulations, and the reason for the decision.  
The veteran must be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in order.

3.  The RO must ensure that all provisions of the Veterans Claims 
Assistance Act of 2000 are properly applied in the development of 
the claim.  

 The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



